significant index no q o department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division nov se tep nra‘ar re dear employer this letter constitutes notice that a waiver of the minimum_funding_standard for the above-named plan for the plan_year ending date has been granted subject_to the following conditions for all plan years beginning date and later the schedule mb form is completed and filed or refiled as applicable reflecting only those employer contributions attributable to hours worked within the applicable_plan year ie the minimum_funding requirements for each plan_year must be met without borrowing from contributions made on behalf of hours worked in subsequent plan years f applicable forms are timely filed and the appropriate excise_taxes under sec_4971 of the internal_revenue_code code associated with any accumulated_funding_deficiency as determined in accordance with sec_431 of the code that may arise for the plan years ending in calendar years through are paid acopy of the current rehabilitation plan is provided to the internal_revenue_service within days of the date of this letter any subsequent revisions to the rehabilitation plan are provided to the intemal revenue service within days of revision proof that each required_contribution was made to the plan within the time period required under the rehabilitation plan is provided to the intemal revenue service for each year that the plan is in critical status the employer together with any future participating employers if any must make contributions in accordance with the rehabilitation plan including any future revisions to the rehabilitation plan such that the provisions of sec_4971 of the code do not apply your authorized representative agreed to these conditions in a letter sent by email dated date if these conditions are not satisfied the waiver is retroactively null and void the information required by condition sec_3 and should be sent to attention at internal_revenue_service se t ep ra t a2 avenue mail stop w510 seattle wa this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent when filing form_5500 for the plan_year ending date the date of this letter should be entered on schedule b actuarial information for this reason we suggest that you furnish a copy of this letter to the enrolled_actuary who is responsible for the completion of the schedule b we have sent a copy of this letter to the - tothe and to your authorized representative pursuant to a power_of_attorney on file in this office f you require further assistance in this matter please contact ' sincerely yours david m ziegler manager employee_plans actuarial group
